DETAILED ACTION
Response to Amendment
Claims 1-3, 5-8, 10-15, and 17-19 are pending.
Response to Arguments
Applicant’s arguments filed 10/14/2021 have been fully considered.
Claims 4 and 9 were objected to for depending from a rejected base claim. The features of Dependent Claims 4 and 9 are amended into independent claims 1 and 6. Accordingly, claims 1 and 6, as well as the claims that depend from claims 1 and 6, are therefore, in condition for allowance.
Regarding the rejection of claim 12 under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US20050120040A1), Applicant’s arguments are persuasive. In view of the amended claim language and after further consideration, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US20130018990A1) in view of Williams.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US20130018990A1) in view of Williams et al. (US20050120040A1).
Regarding claim 12, Cai discloses a computer-implemented method, comprising: 
receiving a request for the download from a user device ([Abstract] shows a device transmits a first request to a server over a network to download a file from the server.); 
determining whether a download server is available to provide the download ([Abstract] shows the download is not available due to resource limitations in the network or the server itself); 

determining a denial response that includes a recommended delay, wherein a length of time of the recommended delay is determined based on one or more conditions associated with the download or download server ([Abstract] shows the device processes the response to identify alternate download options offered by the server for downloading the file; para [0027] shows the alternate download options may include an alternate download time. Typically, the expected time for download is immediate. Thus, an alternate time may be to begin download of the file after an hour, 2 hours, 3 hours, etc.); 
returning the denial response to trigger a connection request to connect to the download server; and causing the user device to, in response to receiving the response trigger, retry the request for the download after the length of time of the recommended delay connecting the download server to the requester ([Abstract] shows the device processes the response to identify alternate download options offered by the server for downloading the file; para [0027] shows the download is not available due to resource limitations in network 110 and/or server 130. The alternate download options may include an alternate download time. Typically, the expected time for download is immediate. Thus, an alternate time may be to begin download of the file after an hour, 2 hours, 3 hours, etc.; para [0033, 0037] shows the Alternate Downloading Service (ADS) software will automatically resend the download request at the specified time.)

Cai fails to teach:
sending a notification of an available download; 
determining, using a machine learning model, a denial response that includes a recommended delay.
However Williams, in an analogous art ([Abstract] shows clients request to download content. Each client receives information that the client uses to determine whether to request the content now, or back off and retry the download process later via a download regulation file), discloses:
sending a notification of an available download (para [0036] shows a client computer to connect to one or more update servers to see whether any new software updates are available, e.g. the client is notified of an available download); 
determining, using a machine learning model [closed loop system], a response that includes a recommended delay [download regulation file] ([Abstract] shows before any download is requested, each client receives information that the client uses to determine whether to request the content now, or back off and retry the download process later; the information is provided via a download regulation file; para [0042] shows each download regulation file contains a download time; para [0013] shows the download time represents a wait time before retrying; para [0056] shows the download regulation file indicates that clients will start to retry after 30 minutes; para [0014] shows the download regulation file can be automatically updated, e.g., regularly in a closed loop system based on network/server utilization; para [0041] shows complex (e.g., prediction-based or previously-observed, pattern-based) calculations may be used to tweak the parameters in the download regulation file in an appropriate direction to compensate for the current state change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cai with the teaching of Williams in order to direct clients wishing to obtain the content in a controlled manner so as to not overload network resources (Williams; para [0062]).

Regarding claim 13, Cai-Williams as applied to claim 12 discloses: 
monitoring the load on one or more download servers including the connected download server (Williams; para [0040-0041] shows current server load is increasing or decreasing); and 
predicting a future load on the one or more download servers based on the monitored load (Williams; para [0041] shows prediction based on empirically-observed current load.)

Regarding claim 14, Cai-Williams as applied to claim 12 discloses: 
the denial is configured to trigger a retry of the download request and recommend a delay before the retry (Cai; [Abstract] shows the device processes the response to identify alternate download options offered by the server for downloading the file; para [0027] shows the alternate download options may include an alternate download time. Typically, the expected time for download is immediate. Thus, an alternate time may be to begin download of the file after an hour, 2 hours, 3 hours, etc.); and 
receiving a request to retry the download following expiration of the recommended delay (Williams; para [0015] shows the client system can wait for a pre-determined time specified in the download regulation file before trying to reconnect.)

Regarding claim 15, Cai-Williams as applied to claim 14 discloses: 
monitoring the load on one or more download servers including the connected download server (Williams; para [0040-0041] shows current load is increasing or decreasing); and 
predicting a future load on the one or more download servers based on the monitored load (Williams; para [0041, 0053] shows prediction based on empirically-observed current load to keep systems and networks from becoming overloaded.)

Regarding claim 17, Cai-Williams as applied to claim 15 discloses the machine learning model incorporates predicting the future load (Williams; para [0041] shows prediction based on empirically-observed current load.)

Regarding claim 18, Cai-Williams as applied to claim 12 discloses the download is a software update (Williams; [Abstract] shows a software update.)

Regarding claim 19, Cai-Williams as applied to claim 12 discloses: 
monitoring the load on one or more download servers including the connected download server (Williams; para [0040-0041] shows current server load is increasing or decreasing); and 
predicting a future load on the one or more download servers based on the monitored load (Williams; para [0041, 0053] shows prediction based on empirically-observed current load to keep systems and networks from becoming overloaded.)
Allowable Subject Matter
Independent claim 1 and its dependent claims 2-3, 5 are allowed.
Independent claim 6 and its dependent claims 7-8, 10-11 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN DOAN/Primary Examiner, Art Unit 2442